Citation Nr: 0322807	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  98-01 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and P. B.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1966 to January 1976.  He had 
service in the Republic of Vietnam from January 1967 to 
January 1968.

In May 1999, the veteran had a hearing at the main office 
of the Board of Veterans' Appeals (Board) before the 
undersigned Veterans Law Judge.

In July 1999, the Board remanded the case for further 
development.  Following the requested development, the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, confirmed and continued its denial 
of entitlement to service connection for PTSD.  
Thereafter, the case was returned to the Board for 
further appellate action.


FINDING OF FACT

The presence of PTSD has not been established under VA 
criteria.


CONCLUSION OF LAW

PTSD is not the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 2001, the VA 
published final rules implementing the VCAA.  66 Fed. 
Reg. 45620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

Although this claim was filed before VCAA was signed into 
law, the claim has been developed in accordance with the 
provisions of VCAA.  By virtue of information sent to the 
veteran in the Board's July 1999 remand; the Statement of 
the Case (SOC); the Supplemental Statements of the Case 
(SSOC's); and a letter, dated in March 2001, the veteran 
and his representative were notified of evidence 
necessary to substantiate his claim of entitlement to 
service connection for PTSD.  Indeed, the SSOC issued in 
May 2003 sets forth provisions of 38 C.F.R. § 3.159.  
Those provisions informed the veteran of what evidence 
and information VA would obtain for him, with specific 
references to such materials as government reports and 
medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has made efforts to obtain relevant records 
adequately identified by the veteran.  For example, on 
the dates indicated, the RO requested the following 
records/information from the noted sources:  September 
1993, October 1993, November 1993, February 1994, 
December 1997, and June 1998 - inpatient and outpatient 
records reflecting the veteran's treatment from 1992 to 
the present at the VA Medical Center (MC) in East Orange, 
New Jersey; February 1994, September 1996, June 1998, and 
December 1999 -records reflecting the veteran's treatment 
from May 1992 to the present at the VA Outpatient Clinic 
(OPC) in Brick, New Jersey; December 1997 - the veteran's 
service personnel records from the National Personnel 
Records Center (NPRC); April 1998 - verification of the 
veteran's reported stressor(s) from the United States 
Armed Services Center for the Research of Unit Records 
(USASCRUR); August 1999 - the veteran's records from the 
Social Security Administration; August 1999 - morning 
reports from the veteran's units, dated from June to 
August 1967, requested from the NPRC; October 1999 - 
evidence request to the veteran for the name, address, 
and dates of treatment for PTSD from all VA and/private 
health care providers; November 2000 - confirmation of 
the names of dead and wounded reported by the veteran 
from the National Archives and Records Administration 
(NARA); and March 2001, confirmation of the names of dead 
and wounded reported by the veteran from the Electronic 
and Special Media Records Services Division (NWME) of the 
National Archives at College Park, Maryland.

The following evidence has been associated with the 
veteran's claims folder:  the veteran's service personnel 
records; the veteran's service medical records; the 
history of the veteran's unit in Vietnam, the 870th 
Transportation Company, reflecting activity from January 
through December 1967; reports of VA examinations, 
performed in March 1976, April 1986, March 1987, December 
1992, January 1993, and May 1997; records reflecting the 
veteran's outpatient treatment from January to February 
1978 at the VAMC in Fayetteville, North Carolina; records 
reflecting the veteran's inpatient and outpatient 
treatment from July 1982 to April 2003 at the East Orange 
VAMC and the Brick VAOPC; records from the Social 
Security Administration; and the transcript of the 
veteran's May 1999 hearing.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of his claim.  In fact, it appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, it 
should be noted that he has not identified any 
outstanding evidence (which has not been sought by the 
VA) which could be used to support the issue of 
entitlement to service connection for PTSD.  Accordingly, 
there is no need for further development of the evidence 
in order to meet the requirements of the VCAA.  


II.  The Facts and Analysis

Prior to March 7, 1997, service connection for PTSD 
required medical evidence establishing a clear diagnosis 
of the condition; credible supporting evidence that the 
claimed inservice stressor actually occurred; and a link 
established by medical evidence, between the veteran's 
symptomatology and the claimed inservice stressor.  If 
the claimed stressor was related to combat, service 
department evidence that the veteran engaged in combat, 
or that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar badge citation, was 
accepted in the absence of evidence to the contrary, as 
conclusive evidence of the claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).  

Service connection for PTSD was considered in conjunction 
with the criteria set forth in the 3rd Edition of the 
Diagnostic and Statistical Manual of the American 
Psychiatric Association (DSM III).  38 C.F.R. § 4.125 
(1996).  The DSM III required that the psychologically 
traumatic event or stressor be one that would evoke 
significant symptoms of distress in almost anyone.  Cohen 
v. Brown, 10 Vet. App. 128, 141 (1997).

Changes to 38 C.F.R. § 3.304(f) which became effective 
March 7, 1997, state that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (Note: Section 
4.125(a) had become effective November 8, 1996 (see 
61 Fed. Reg. 52695 (October 8, 1996)); a link, 
established by medical evidence, between the veteran's 
symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); See Cohen v. Brown. 

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to 
conform to the standards set forth in the 4th Edition of 
the Diagnostic and Statistical Manual of the American 
Psychiatric Association (DSM IV) and must be supported by 
the findings on the examination report.  The criteria for 
a diagnosis of PTSD are significantly revised in DSM IV.  
In particular, the person's response to the stressor is 
no longer based solely on usual experience and response.  
Rather, it is geared to the specific individual's actual 
experience and response.

The changes to 38 C.F.R. § 3.304(f), the enabling 
regulation, state that if the evidence establishes that 
the veteran engaged in combat with the enemy, and the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
incurrence of the claimed inservice stressor

Since the outset of the veteran's claim, satisfactory lay 
or other evidence that a disease or injury was incurred 
or aggravated in combat was accepted as sufficient proof 
of service connection, if the evidence was consistent 
with the circumstances, conditions, or hardships of such 
service, even though there was no official record of such 
incurrence or aggravation.  38 C.F.R. §38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Nevertheless, the 
United States Court of Appeals for the Federal Circuit 
has held that there must be evidence of a medical nexus 
between the current disability and service.  See, e.g., 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Verification of the associated stressor, does not require 
corroboration of every detail, including the appellant's 
actual personal participation.  Rather, the evidence may 
imply his personal exposure.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997); see also, Pentecost v. Principi, 16 
Vet. App. 124 (2002).  It should be noted, however, that 
a medical opinion based on an examination of the veteran 
after separation from service is not considered credible 
evidence to help establish the "actual" occurrence of an 
in-service stressor.  See, e.g., Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  

For a stressor to be sufficient for PTSD, the stressor 
must meet two requirements: 

(1) A person must have been "exposed 
to a traumatic event" in which "the 
person experienced, witnessed, or was 
confronted with an event or events 
that involved actual or a threatened 
death or serious injury, or a threat 
to the physical integrity of self or 
others" and (2) "the person's 
response [must have] involved intense 
fear, helplessness, or horror.

Cohen, 10 Vet. App. at 141.  (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994)).  Pentecost, 16 Vet. App. at 127.

A review of the claims folder shows that the veteran has 
a diagnosis of PTSD (see, e.g., the report of the most 
recent VA psychiatric examination, which was performed in 
May 1997 and the report of the veteran's August 1997 
hospitalization).  Indeed, the veteran's Social Security 
records show that he is severely impaired by PTSD and 
that he receives Social Security disability benefits, in 
part, for that disorder.  

The veteran cites several stressors associated with his 
diagnosis of PTSD.  In numerous medical records, dated 
since service, he reports that in Vietnam, he received 
shrapnel injuries to both legs.  During his VA 
examination in May 1997, and during his hearing in May 
1999, he stated that his convoy had been ambushed and 
that many people had been hit.  He stated that an 
individual by the name of Doust or Goust had been a 
casualty, as had an individual by the name of Scott 
Miller.  There is no evidence in service, however, that 
the veteran sustained any shrapnel wounds of either knee.  
Rather, his service medical records show that in November 
1968, he hyperextended both knees while squatting.  
Moreover, his service personnel records show that in 
Vietnam, his principal duty was as a long shoreman's 
helper.  They are negative for any evidence that he 
participated in combat; that he was wounded in action; or 
that he received any awards or decorations associated 
with combat, such as the Purple Heart Medal, Combat 
Infantryman Badge, or awards for valor.  Absent evidence 
of participation in combat, the veteran's testimony, by 
itself, is insufficient to verify any of the reported 
stressors.  Further, the history of the veteran's unit 
during his time in Vietnam is negative for any evidence 
that any members of his unit participated in convoys or 
that his unit sustained any combat casualties.  This 
specifically includes anyone by the name of Goust or 
Doust or Scott Miller.  

In addition to the veteran's service medical records and 
service personnel records, the veteran attempted to 
verify the veteran's stressors, through a number of 
official sources.  They included the NPRC, USASCRUR, 
NARA, and the Electronic and Special Media Records 
Services Division (NWME) of the National Archives at 
College Park, Maryland.  Despite such efforts, the RO was 
unable to obtain any information which tended to confirm 
that any of the veteran's reported stressors had, in 
fact, occurred.  Absent such a stressor, the veteran is 
unable to meet one of the criteria for a grant of service 
connection for PTSD.  Accordingly, the appeal is denied.  

In arriving at this decision, the Board notes the 
veteran's reports of a nervous breakdown in service in 
1974.  He has raised contentions to the effect that such 
incident was a manifestation of his current PTSD.  
Although the veteran was treated for mental health 
problems in 1974, they were diagnosed as a passive-
aggressive personality rather than a nervous breakdown.  
Then, as now, personality disorders were not considered 
diseases or injuries within the meaning of the law and 
regulations governing the award of monetary benefits.  
38 C.F.R. § 3.303(c).  Indeed, in a final decision issued 
in June 1976, the RO denied entitlement to service 
connection for such a disorder.  38 U.S.C.A. § 4005 
(1976); 38 C.F.R. §§ 19.118, 19.153(1975).  


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the form 
to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
In the meanwhile, please note these important corrections 
to the advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on 
or after November 18, 1988" is no longer required 
to appeal to the Court.  (2) You are no longer 
required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect 
to the claim on or after November 18, 1988" is no 
longer a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for 
representing you.



 

